Title: To John Adams from Richard Price, 5 March 1789
From: Price, Richard
To: Adams, John


          
            Dear Sir
            Hackney March 5th: 1789
          
          Having been very happy in your friendship, and much honoured by it while you resided in this country, I cannot avoid taking the opportunity which is now offer’d me of conveying to you a few lines. While at Portsmouth you favoured me with two letters. The first I answered; and the Second I Should have answered had I not imagined that you were on the point of Sailing, and therefore doubted whether any letter I could direct to you would be received. I afterwards learnt that you had been detained a good while in the Isle of Wight; and this has made me Sorry that I did not write to you. I have also learnt from the public papers that you and Mrs Adams had arrived Safe in America, where, I doubt not, you have been received with joy. I wish you could have carried with you a better account of the Success of your mission; but a discovery Seems to have been made here Since Mr Pitt came into administration that the united States are of no use to us. What a pity is it this discovery was not made before, the commencemt: of the late war, and the Shocking waste of blood and treasure which it occasioned?—
          We have lately been in a State of great confusion here in consequence of the King’s insanity. It is given out that he is now well and that he will re-assume the governmt: in a few days; but Should his recovery be a partial recovery, or should he relapse, of wch: there is great danger, party disputes will run higher than ever among us, and our governmt may become a Scene of tumult and distraction. At the Same time the connexions into which we have lately enter’d with Prussia, Hesse and the Stadholder, render it almost impossible for us to avoid being involved in another war Should no peace take place on the Continent next Summer; and it is indeed to me wonderful that any persons among us can look to another continental war So Soon after the last without terror. But amidst this darkness I trust in that Providence which orders every thing for the best, and often makes calamities the most dreadful the causes of the greatest good. This observation has been remarkably verify’d by the consequences of the American war. It was this war that gave rise to that

Spirit of liberty wch: is now working thro’ Europe, and that will probably gain for France a free constitution. And it was this war that has gained for your country that independence wch:, I hope, will terminate in the establishment of a form of governmt: that will be an example to the world. You have, with great ability, contributed to this by proving with abundant evidence the necessity of a Separation of the judicial, executive and legislative powers, and of a distribution of the legislative powers in particular between three independent States. I think it Scarcely possible to read your observations on this Subject in answer to Nedham and other writers without conviction.
          But, Dear Sir, I have gone beyond my intention in writing this letter which is only to express my respect and good wishes and desire of preserving a place in your remembrance. My best complimts wait on Mrs Adams. My congregation can never forget that She and you once made a part of it. May Heaven grant you both whatever can make you most happy.
          We have had here, at the beginning of this winter, uncommonly Severe weather, and I have not, during a great part of it, enjoy’d my usual health; but I am now much better. I received in July last a few lines from Coll: Smith at New-York introducing to me Mr Barlow whom I was very glad to See but to whom I could not Shew the civilities I wish’d because just then Setting out for Wales to spend the remainder of the Summer there. I think very highly of Coll: Smith, and feel myself much interested in his happiness and Mrs Smith’s.
          I am, Dear Sir, with great regard and affection, / Your very obedt: and humble Servt
          
            Richd: Price
          
        